ORDER
This matter came before the court on the defendant’s motion asking that the Public Defender, his counsel of record in a pending Superior Court criminal case, be released. According to information supplied by the Public Defender, Richard Casparian, Mr. Casparian has conferred with defendant on at least eight occasions in this matter, he has supplied defendant with copies of all discovery received in the case, and he has taken other specified steps to prepare the defendant’s case for trial. The information available indicates that the Public Defender has represented defendant quite effectively. While defendant is free to discharge the Public Defender and thereafter represent himself in this criminal matter, Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), he is not entitled to have private counsel appointed to represent him. The choice therefore of continuing with the Public Defender or of proceeding on his own remains with the defendant.
The motion to release counsel is denied pro forma.
MURRAY, J., did not participate.